ON REHEARING-.
§ 258. Excessive damages; remitter; practice on appeal. At a former day of this term the judgment in this case was reversed and the cause remanded. But for this excess in the judgment we would have affirmed it. Since our reversal of the case, the appellee, A. Key, has entered in the court below a remitter of all the judgment rendered in that court except the sum of $535, the price for which he had sold the jack at Coleman, and has filed in this court his motion for a rehearing to set aside pur former judgment reversing the judgment of the lower court, together with a certified copy of his remitter as filed in the county court, and he asks us upon the rehearing to affirm the judgment of the lower couú for the sum of $535. His motion for a rehearing has been duly served upon counsel for the appellant, and no answer or objection thereto has been filed for the appellant. *450Under the circumstances, it being apparent to us from the record that the appellee, A. Key, was legally and justly entitled to recover of the appellant, Gulf, Colorado & Santa Fe Railway Company, the sum of $535, the value of his jack at Coleman, the motion for rehearing is granted, and our previous judgment reversing the judgment of the lower court is set aside, and judgment is here rendered in favor of said A. Key against the said railroad company for the sum of $535, together with interest upon the same at the rate of eight per cent, per annum from the 20th day of April, 1889, the date of the death of the jack, and all costs of the lower court; but the costs of this appeal are adjudged in favor of the appellant, the railroad company, against the- appellee, the said A. Key. Motion for rehearing granted, former judgment of this court set aside, and the judgment of the lower court reformed and rendered.
Reformed and rendered.